EXHIBIT 10.1

 

SAGENT TECHNOLOGY, INC.

NOTE PURCHASE AGREEMENT

 

This NOTE PURCHASE AGREEMENT, dated as of April 15, 2003, (this “Agreement”) is
entered into by and between Sagent Technology, Inc., a Delaware corporation with
its principal executive offices at 800 West El Camino Real, Suite 300, Mountain
View, California 94040 (the “Company”), and Group 1 Software, Inc., a Delaware
corporation with its principal executive offices at 4200 Parliament Place, Suite
600, Lanham, Maryland, 20706 (the “Lender”).

 

RECITALS

 

A.    On October 24, 2002, the Company entered into an agreement with CDC
Software Corporation (“CDC”), pursuant to which, among other things, CDC made
secured loans to the Company of up to $7,000,000 in the aggregate (the “CDC
Loans”);

 

B.    On the terms and subject to the conditions set forth herein, the Lender is
willing to purchase from the Company, and the Company is willing to sell to the
Lender, secured promissory notes in the aggregate principal amount of up to
$7,000,000;

 

C.    The Company will use a portion of the proceeds of the promissory note to
be sold to Lender to repay in full all amounts outstanding under the CDC Loans;

 

D.    As a condition to the Lender’s obligation to purchase such notes, the
Company and the Lender will enter into (i) a Security Agreement, pursuant to
which the Company will grant to the Lender a security interest in certain
collateral and (ii) a Pledge Agreement, pursuant to which the Company will
pledge to the Lender shares of stock of certain of the Company’s subsidiaries;
and

 

E.    Capitalized terms used but not otherwise defined herein shall have the
meaning set forth in the Note.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, and conditions set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

1.    Definitions.    As used in this Agreement, the following capitalized terms
have the following meanings:

 

(a)    “Asset Purchase Agreement” shall mean that certain Asset Purchase
Agreement dated as of the date hereof by and between the Lender and the Company.

 

(b)    “Closing” shall mean each of the First Closing and Second Closing.



--------------------------------------------------------------------------------

 

(c)    “Collateral” has the meaning given to it in the Security Agreement.

 

(d)    “Commission” shall mean the United States Securities and Exchange
Commission.

 

(e)    “Common Stock” shall mean the common stock, par value $0.001 per share,
of the Company.

 

(f)    “Company Disclosure Letter” has the meaning given to it in Section 3.

 

(g)    “Company Intellectual Property” means any Intellectual Property that is
owned or exclusively licensed by the Company.

 

(h)    “Event of Default” has the meaning given to it in the Note.

 

(i)    “First Closing” has the meaning given to it in Section 2(b).

 

(j)    “GAAP” shall mean generally accepted accounting principles as applied in
the United States.

 

(k)    “Indebtedness” of any Person means, without duplication, all obligations
of such Person (i) for borrowed money, (ii) evidenced by notes, bonds,
debentures or similar instruments, (iii) for the deferred purchase price of
goods or services (other than trade payables or accruals incurred in the
ordinary course of business), (iv) under capital leases and (v) in the nature of
guarantees of the obligations described in clauses (i) through (iv) above of any
other Person.

 

(l)    “Intellectual Property” shall mean:

 

(i)    all issued patents, reissued or reexamined patents, revivals of patents,
utility models, certificates of invention, registrations of patents and
extensions thereof, regardless of country or formal name (collectively, “Issued
Patents”);

 

(ii)    all published or unpublished nonprovisional and provisional patent
applications, reexamination proceedings, invention disclosures and records of
invention (collectively “Patent Applications” and, with the Issued Patents, the
“Patents”);

 

(iii)    all copyrights, copyrightable works, semiconductor topography and mask
works, including in each case any and all rights of authorship, use,
publication, reproduction, distribution, performance transformation, moral
rights and rights of ownership and all rights to register and obtain renewals
and extensions of registrations, together with all other interests accruing by
reason of international copyright, semiconductor topography and mask work
conventions (collectively, “Copyrights”);

 

2



--------------------------------------------------------------------------------

 

(iv)    all trademarks, registered trademarks, applications for registration of
trademarks, service marks, registered service marks, applications for
registration of service marks, trade names, registered trade names and
applications for registrations of trade names (collectively, “Trademarks”) and
domain name registrations;

 

(v)    all rights in and to domain name registrations; and

 

(vi)    all technology, algorithms, inventions, designs, proprietary
information, manufacturing and operating specifications, know-how, formulae,
trade secrets, technical data, computer programs, databases, database
compilations, user interfaces, hardware, software and processes and the
confidentiality, and other intangible and proprietary rights subsisting therein.

 

(m)    “Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance in, of, or on such
property or the income therefrom, including, without limitation, the interest of
a vendor or lessor under a conditional sale agreement, capital lease or other
title retention agreement, or any agreement to provide any of the foregoing, and
the filing of any financing statement or similar instrument under the UCC or
comparable law of any jurisdiction.

 

(n)    “Material Adverse Effect” shall mean any change, event or effect that is
materially adverse to the business, assets (including intangible assets),
financial condition, results of operations or capitalization of the Company and
its Subsidiaries, taken as a whole; provided, however, that none of the
following shall constitute a “Material Adverse Effect”: any change, event or
effect primarily resulting from or attributable to (i) changes in general
industry or worldwide economic conditions that affect the Company (or the
markets in which the Company competes) in a manner not disproportionate to the
manner in which such conditions affect other companies in the industries or
markets in which Company competes; (ii) changes in GAAP; (iii) any change in the
market price or trading volume of the Common Stock after the date of this
Agreement; (iv) any adverse circumstance, change or effect (including any
termination or breach of employment, supplier, distributor, partner or similar
relationships) resulting directly or indirectly from the announcement, pendency,
execution, amendment, performance or any action rightfully taken in connection
of the Asset Purchase Agreement; (v) any adverse circumstance, change or effect
resulting directly from the taking of any action by the Company which the Asset
Purchase Agreement requires the Company to take; (vi) any adverse circumstance,
change or effect resulting directly or indirectly from the Company not receiving
$2 million in proceeds from the Lender at the Second Closing; or (vii) any
delisting of the Common Stock from the Nasdaq Stock Market.

 

(o)    “Material Contract” shall mean any agreement or contract to which the
Company is a party and which has been filed by the Company with the Commission
pursuant to the Company’s reporting obligations under the Securities Exchange
Act of 1934, as amended.

 

(p)    “Note” and “Notes” have the meanings given to them in Section 2(a).

 

(q)    “Permitted Liens” shall mean:

 

3



--------------------------------------------------------------------------------

 

(i)    Liens disclosed to Lender in the Company Disclosure Letter or arising
under the Transaction Documents;

 

(ii)    Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Company maintains adequate reserves on its books;

 

(iii)    Non-exclusive licenses or sublicenses of intellectual property granted
in the ordinary course of Company’s business consistent with past practice and,
with respect to any licenses where Company is the licensee, any interest or
title of a licensor or under any such license or sublicense;

 

(iv)    Easements, reservations, rights-of-way, restrictions, minor defects or
irregularities in title and other similar charges or encumbrances affecting real
property not constituting a Material Adverse Effect;

 

(v)    Liens of carriers, warehousemen, mechanics, materialmen, vendors,
landlords, depository institutions (including rights of setoff) and other Liens
imposed by law incurred in the ordinary course of business for sums not yet
overdue or being contested in good faith;

 

(vi)    Deposits for workers’ compensation, unemployment insurance and social
security laws or to secure the performance of bids, tenders, contracts (other
than for the repayment of borrowed money) or leases, or to secure statutory
obligations of surety or appeal bonds or to secure indemnity, performance or
other similar bonds in the ordinary course of business;

 

(vii)    Liens securing obligations under capital leases, the purchase price of
equipment or indebtedness incurred for the purposes of financing the acquisition
of equipment; provided that such lease or indebtedness is permitted under the
Note and such Liens do not extend to property other than the property leased
under such capital lease or the property so purchased or financed and any
additions, accessions, parts, replacements, fixtures, improvements and
attachments thereto, and the proceeds thereof; and

 

(viii)    Liens arising from judgments or any judgment liens in circumstances
not constituting an Event of Default.

 

(r)    “Person” shall mean and include an individual, a partnership, a
corporation (including a business trust), a joint stock company, a limited
liability company, an unincorporated association, a joint venture or other
entity or a governmental authority.

 

(s)    “Pledge Agreement” shall mean the Pledge Agreement to be entered into
between the Company and the Lender at the First Closing, which agreement shall
be in substantially the form of Exhibit C attached hereto.

 

4



--------------------------------------------------------------------------------

 

(t)    “Registered Intellectual Property” means all Intellectual Property that
is the subject of an application, certificate, filing, registration or other
document issued, filed with, or recorded by any state, government or other
public legal authority.

 

(u)    “Second Closing” has the meaning given to it in Section 2(c).

 

(v)    “Securities Act” shall mean the Securities Act of 1933, as amended.

 

(w)    “Security Agreement” shall mean the Security Agreement entered into
between the Company and the Lender at the First Closing, which shall be in
substantially the form attached as Exhibit B hereto.

 

(x)    “Subsidiary” shall mean, with respect to any Person, a corporation or
other entity of whose shares of stock or other ownership interests having
ordinary voting power (other than stock or other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the directors of such corporation, or other Persons performing similar functions
for such entity, are owned, directly or indirectly, by such Person.

 

(y)    “Third Party” shall mean any Person other than the Company, the Lender or
any Affiliate of the Company and the Lender.

 

(z)    “Transaction Documents” shall mean this Agreement, the Notes, the
Security Agreement and the Pledge Agreement.

 

(aa)    “UCC” shall mean the Uniform Commercial Code as in effect in the State
of California from time to time.

 

2.    The Notes.

 

(a)    Issuance of Notes.    The Company agrees to issue and sell to the Lender,
and, subject to all of the terms and conditions hereof, the Lender agrees to
purchase from the Company, secured promissory notes in the form of Exhibit A
hereto (each, a “Note,” and collectively, the “Notes”) in the aggregate
principal amount of up to $7,000,000.

 

(b)    First Closing.    The first closing of the sale and purchase of the Notes
(the “First Closing”) shall take place at the offices of Cadwalader, Wickersham
& Taft LLP, New York, New York 10038 on or before April 15, 2003 at 10:00 a.m.
New York time. At the First Closing, the Company will deliver to the Lender a
Note to be purchased by the Lender, against receipt by the Company of the
corresponding purchase price of $5,000,000.

 

(c)    Second Closing.    The second closing of the sale and purchase of the
Notes (the “Second Closing”) shall take place at the offices of Cadwalader,
Wickersham & Taft LLP, New York, New York 10038, at 10:00 a.m. New York time, on
a date that is within three (3) business days of the date on which the Lender’s
Board of Directors approves the Asset Purchase Agreement. At the Second Closing,
the Company will deliver to the Lender a Note to be purchased by the Lender,
against receipt by the Company of the corresponding purchase price of
$2,000,000.

 

5



--------------------------------------------------------------------------------

 

3.    Representations and Warranties of the Company.    Except as set forth in
writing in the disclosure letter supplied by the Company to the Lender and
delivered concurrently with this Agreement (the “Company Disclosure Letter”),
the Company represents and warrants to the Lender that as of the date hereof:

 

(a)    Due Incorporation, Qualification, etc.    The Company and each of its
Subsidiaries (i) is a corporation duly incorporated, validly existing and in
good standing under the laws of the jurisdiction of its formation; (ii) has the
requisite corporate power and authority to own and operate its assets and
properties and carry on its business as now conducted; and (iii) is duly
qualified to do business as a foreign corporation in each jurisdiction where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect.

 

(b)    Authority.    The execution, delivery and performance by the Company of
each Transaction Document to be executed by the Companand the consummation of
the transactions contemplated thereby (i) are within the power of the Company
and (ii) have been duly authorized by all necessary actions on the part of the
Company.

 

(c)    Enforceability.    Each Transaction Document executed, or to be executed,
by the Company has been, or will be, duly executed and delivered by the Company
and constitutes, or will constitute, a legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
general principles of equity.

 

(d)    Non-Contravention.    The execution and delivery by the Company of the
Transaction Documents executed by the Company and the performance and
consummation of the transactions contemplated thereby do not and will not (i)
violate the Certificate of Incorporation or Bylaws of the Company or any
material judgment, order, writ, decree, statute, rule or regulation applicable
to the Company; (ii) violate any provision of, or result in the breach or the
acceleration of, or entitle any other Person to accelerate (whether after the
giving of notice or lapse of time or both), any material mortgage, indenture,
agreement, instrument or contract to which the Company is a party or by which it
is bound; or (iii) result in the creation or imposition of any Lien upon any
property, asset or revenue of the Company (other than any Lien arising under the
Transaction Documents) or the suspension, revocation, impairment, forfeiture, or
nonrenewal of any material permit, license, authorization or approval applicable
to the Company, its business or operations, or any of its assets or properties.

 

(e)    Approvals.    No consent, approval, order or authorization of, or
registration, declaration or filing with, any governmental authority or other
Person (including, without limitation, the shareholders of any Person) is
required in connection with the execution and delivery of the Transaction
Documents executed by the Company and the performance and consummation of the
transactions contemplated thereby, except for any notices required or permitted
to be filed after the Closing with certain federal and state securities
commissions and the filing of financing statements and filings with patent,
trademark and copyright offices with respect to the Collateral.

 

6



--------------------------------------------------------------------------------

 

(f)    No Violation or Default.    Except with respect to the CDC Loans, the
Company is not in violation of or in default with respect to (i) its Certificate
of Incorporation or Bylaws or any material judgment, order, writ, or decree
applicable to the Company; or (ii) any mortgage, indenture or other contract or
agreement to which the Company is a party or by which it is bound (nor is there
any waiver in effect which, if not in effect, would result in such a violation
or default), except in each case, where such violation or default, individually,
or together with all such violations or defaults, would not reasonably be
expected to have a Material Adverse Effect.

 

(g)    Title.    The Company owns and has good and marketable title (in fee
simple absolute in the case of real property) to, or a valid leasehold interest
in, all its assets and properties as reflected in the audited consolidated
financial statements of the Company for each of the fiscal years ended December
31, 2002 and December 31, 2001, as contained on the Company Disclosure Schedule
(except those assets and properties disposed of in the ordinary course of
business since the date of such financial statements). Such assets and
properties are subject to no Liens, except for Permitted Liens.

 

(h)    Intellectual Property.

 

(i)    The Company has good and marketable title to the Intellectual Property
owned by it. To the Company’s knowledge, the Company possesses legally
enforceable rights to use all Intellectual Property used in the business of the
Company. The Company has sole ownership of all Patents incorporated into any
product of the Company or otherwise used in the business of the Company. To the
Company’s knowledge, the Company’s owned Intellectual Property and other
Intellectual Property licensed to the Company collectively constitutes all of
the Intellectual Property necessary to enable the Company to conduct its
business as such business is currently being conducted. To the Company’s
knowledge, there is no unauthorized use, disclosure or misappropriation of any
Company Intellectual Property by any employee or former employee of the Company
or by any other third party.

 

(ii)    All Patents, registered Trademarks, registered service marks and
registered Copyrights held by the Company are valid and subsisting. All
maintenance and annual fees have been fully paid and all fees paid during
prosecution and after issuance of any Patent comprising or relating to such item
have been paid in the correct entity status amounts. To the Company’s knowledge,
the Company is not infringing, misappropriating or making unlawful use of, and
it has not received any notice or other communication (in writing or otherwise)
of any actual, alleged, possible or potential infringement, misappropriation or
unlawful use of any proprietary asset owned or used by any third party. There is
no proceeding pending or, to the Company’s knowledge, threatened, nor has any
claim or demand been made that challenges the legality, validity, enforceability
or ownership of any item of the Company Intellectual Property or alleges a claim
of infringement of any Patents, Copyrights, Trademarks or service marks, or
violation of any trade secret or other proprietary right of any third party. The
Company has not brought a proceeding alleging

 

7



--------------------------------------------------------------------------------

infringement of the Company Intellectual Property or breach of any license or
agreement involving Intellectual Property against any third party.

 

(iii)    The Company has taken all reasonable and customary measures and
precautions necessary to protect and maintain the confidentiality of all Company
Intellectual Property (except such Company Intellectual Property whose value
would not be materially impaired by public disclosure) and otherwise to maintain
and protect all Company Intellectual Property. To the Company’s knowledge, all
use, disclosure or appropriation of Intellectual Property not otherwise
protected by patents, patent applications, copyrights or trademarks owned by the
Company by or to a third party has been pursuant to the terms of a written
agreement between the Company and such third party.

 

(iv)    To the Company’s knowledge, all third party licenses used by the Company
that relates to the Intellectual Property are legal, valid, binding, enforceable
and in full force and effect and will continue to be so following the
consummation of the transactions contemplated hereby.

 

(v)    The Company maintains a policy that provides that each of its employees
and commissioned agents signs an assignment of inventions and confidentiality
agreement. Each of the Company’s employees and commissioned agents that has
contributed to the development of any material portion of the Company’s
Intellectual Property has executed such an agreement.

 

(vi)     Section 3(h)(vi) of the Company Disclosure Letter lists all Registered
Intellectual Property owned by the Company.

 

(i)    Litigation.    The Company does not have any pending or, to the Company’s
knowledge, threatened litigation, arbitration, actions or proceedings that
involve the possibility of having a Material Adverse Effect on the Company.

 

(j)    Other Loans.    Except for the CDC Loans, the Company does not have any
indebtedness for borrowed money other than to the Lender.

 

(k)    Licenses and Permits.    The Company (i) is in compliance with and (ii)
has procured and is now in possession of, all material licenses or permits
required by any applicable federal, state or local law, rule or regulation for
the operation of its business in each jurisdiction wherein it is now conducting
or proposes to conduct business and where the failure to procure such licenses
or permits could have a Material Adverse Effect.

 

(l)    Taxes.    The Company and each of its Subsidiaries has filed or caused to
be filed all tax returns required to be filed, and has paid, or has made
adequate provision for the payment of, all taxes reflected therein.

 

(m)    Subsidiaries.    The Company does not have any Subsidiaries that own
assets or properties material to the business, operations or financial condition
of the Company, whether individually or in the aggregate.

 

8



--------------------------------------------------------------------------------

 

(n)    Financial Statements.    The audited consolidated financial statements of
the Company for each of the fiscal years ended December 31, 2002 and December
31, 2001 comply as to form in all material respects with the applicable
accounting requirements and the published rules and regulation of the Commission
or other applicable rules and regulation with respect thereto. Such financial
statements have been prepared in accordance with GAAP applied on a consistent
basis during the periods involved (except as may be otherwise indicated in such
financial statements or the notes thereto), and fairly present in all material
respects the financial position of the Company and it Subsidiaries as of the
dates thereof and the results of operations and cash flows for the periods then
ended.

 

(o)    Projections.    The financial projections of the Company delivered to the
Lender prior to the date hereof were prepared by the Company in good faith and
were based on reasonable assumptions of senior management of the Company.
Nothing herein or in any of the Transaction Documents shall be deemed a
representation, warranty or covenant that such projections will, in fact, be
achieved.

 

(p)    Default of Indebtedness.    Except with respect to the CDC Loans, the
Company is not in default in the payment of the principal of or interest on any
Indebtedness or under any instrument or agreement under or subject to which any
Indebtedness has been issued and no event has occurred under the provisions of
any such instrument or agreement which with or without the lapse of time or the
giving of notice, or both, constitutes or would constitute an event of default
thereunder.

 

(q)    Material Contracts.    Each of the Material Contracts has been duly
executed by the Company and creates a binding and enforceable obligation of the
Company. The Company has performed in all material respects the obligations
required to be performed by it to date under each Material Contract and the
Company nor, to the Company knowledge any other party to such Material Contract
is in default in any material respect or in arrears under the terms thereof, and
no condition exists or event has occurred which, with the giving of notice or
lapse of time or both, would constitute such a default thereunder. Company is
not aware of any intention by any party to terminate or amend any Material
Contract or, if Company intends to request a renewal, of any intention to refuse
to renew the same upon expiration of its term.

 

(r)    Accounts Receivable.    The Company is the sole and absolute owner of
each accounts receivable that comprise the accounts receivable line item (as
reserved for doubtful accounts) in the Company’s consolidated balance sheet as
of December 31, 2002. Each such accounts receivable is based on an actual sale
and delivery of goods and/or services rendered by Company. Except as has been
adequately reserved for under GAAP, each of the accounts receivable is valid and
enforceable and the Company is not aware of any such accounts receivable being
in dispute.

 

(s)    Solvency.    Effective upon the First Closing and the repayment of CDC
Loans, and assuming that the Company receives a full $2 million in proceeds from
Lender pursuant to the Second Closing, the Company reasonably believes that it
will be able to pay its debts (excluding any amounts owed to the Lender under
any of the Transaction Documents) incurred in the ordinary course of its
business as they originally become due during the three-

 

9



--------------------------------------------------------------------------------

month period beginning on the date hereof. The Company reasonably believes that
the fair value of the Company’s total assets exceeds the value of the Company’s
liabilities.

 

(t)     Equity Securities.     The number of shares of common stock of the
Company outstanding as of the date hereof (assuming the conversion of all
outstanding convertible securities and the exercise of all outstanding
in-the-money options and warrants), did not exceed 47 million shares.

 

(u)    Customer Contracts.    The Company has previously delivered to its
independent auditors copies of all customer agreements from which the Company
has recognized $200,000 or more of revenue within any one fiscal quarter since
January 1, 2001.

 

(v)     Accuracy of Information Furnished.     None of the Transaction Documents
and none of the other certificates, statements or information furnished to
Lenders by or on behalf of the Company in connection with the Transaction
Documents or the transactions contemplated thereby contains or will contain any
untrue statement of a material fact or omits or will omit to state a material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading.

 

4.     Representations and Warranties of the Lender.     The Lender represents
and warrants to the Company upon the acquisition of the Notes as follows:

 

(a)    Binding Obligation.    The Lender has full legal capacity, power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement is a valid and binding obligation of the Lender,
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity.

 

(b)    Securities Law Compliance.    The Lender has been advised that the Notes
have not been registered under the Securities Act or any state securities laws
and, therefore, cannot be resold unless they are registered under the Securities
Act and applicable state securities laws or unless an exemption from such
registration requirements is available. The Lender is aware that the Company is
under no obligation to effect any such registration with respect to the Notes or
to file for or comply with any exemption from registration. The Lender has not
been formed solely for the purpose of making this investment and is purchasing
the Notes to be acquired by such Lender hereunder for its own account for
investment, not as a nominee or agent, and not with a view to, or for resale in
connection with, the distribution thereof. The Lender has such knowledge and
experience in financial and business matters that such Lender is capable of
evaluating the merits and risks of such investment, is able to incur a complete
loss of such investment and is able to bear the economic risk of such investment
for an indefinite period of time. Such Lender is an accredited lender as such
term is defined in Rule 501 of Regulation D under the Securities Act.

 

(c)    Access to Information.    The Lender acknowledges that the Company has
given the Lender access to the corporate records and accounts of the Company and
to such other information in its possession relating to the Company, as the
Lender has requested, and has made its officers and representatives available
for interview by such Lender.

 

10



--------------------------------------------------------------------------------

 

(d)    Going Concern.    The Lender acknowledges that it is fully aware that the
Company has incurred and continues to incur significant losses from its
operations and that these facts raise substantial doubt about the Company’s
ability to continue as a going concern.

 

5.    Conditions to Closing of the Lender.

 

(a)    First Closing.    The Lender’s obligation to make the loan at the First
Closing is subject to the satisfaction, at or prior to such Closing, of each of
the following conditions, any of which may be waived, in whole or in part, by
the Lender:

 

(i)    Representations and Warranties.    The representations and warranties
made by the Company in Section 3 shall be true and correct in all material
respects on and as of the date of such Closing, except for changes contemplated
by this Agreement and except for those representations and warranties which
address matters only as of a particular date (which shall remain true and
correct as of such date), with the same force and effect as if made on and as of
the date of such Closing, except, in all such cases, for such breaches,
inaccuracies or omissions of such representations and warranties which have
neither had nor reasonably would be expected to have a Material Adverse Effect
on the Company.

 

(ii)    No Default.    No Event of Default shall have occurred and be continuing
on the date of such Closing, or would exist after giving effect to such Closing;
provided, however that the Lender, in its sole discretion, may elect to waive
this condition to Closing; and provided further that such waiver shall not be
deemed a waiver of any such Event of Default for any other purpose.

 

(iii)    Governmental Approvals and Filings.    Except for any notices required
or permitted to be filed after the date of such Closing with certain federal and
state securities commissions, and the filing of a financing statement with the
Delaware Secretary of State, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the Notes
and the granting of a perfected security interest in the Collateral in favor of
the Lender.

 

(iv)    Legal Requirements.    The sale and issuance by the Company, and the
purchase by the Lender, of the Notes shall be legally permitted by all laws and
regulations to which the Lender or the Company is subject.

 

(v)    Consents.    The Company shall have obtained any and all consents
reasonably necessary to consummate the transactions contemplated by this
Agreement and the Transaction Documents.

 

(vi)    Officer’s Certificate.    Lender shall have received a certificate
signed by the Chief Executive Officer of the Company, dated as of the date of
such Closing and certifying the satisfaction of the conditions to Closing set
forth in Sections 5(a)(i) and 5(a)(ii).

 

11



--------------------------------------------------------------------------------

 

(vii)    Secretary’s Certificate.    Lender shall have received a certificate of
the Company executed by the Company’s Secretary, attaching and certifying to the
truth and correctness of (i) the Company’s Certificate of Incorporation, as
amended and then in effect, (ii) the Company’s Bylaws and (iii) the resolutions
of the Company’s Board of Directors approving the transactions contemplated by
this Agreement.

 

(viii)    Good Standing Certificate.    Lender shall have received a good
standing certificate for the Company dated not more than 5 days prior to the
date of such Closing, issued by the Secretary of State of Delaware.

 

(ix)    Legal Opinion.    Lender shall have received the executed legal opinion
of Wilson Sonsini Goodrich & Rosati in substantially the form attached hereto as
Exhibit D.

 

(x)    Transaction Documents.    The Company shall have duly executed and
delivered to the Lender the following documents:

 

(A)    A Note in the appropriate face amount as set forth in Section 2(b);

 

(B)    The Security Agreement;

 

(C)    The Pledge Agreement; and

 

(D)    All UCC-1 financing statements and other documents and instruments that
the Lender may reasonably request to perfect its security interest in the
collateral described in the Security Agreement.

 

(xi)    CDC shall have delivered to the Company (for purposes of this condition,
delivery to the Company in escrow shall satisfy this condition) a termination
statement releasing the Collateral (as such term is defined in that certain
Security Agreement dated as of October 24, 2002 executed by the Company in favor
of CDC (the “CDC Security Agreement”)) from liens created under the CDC Security
Agreement and shall have done all further acts and executed and delivered all
further instruments and documents necessary to terminate the security interest
granted under the CDC Security Agreement and Lender shall be satisfied that CDC
has no Liens on any Collateral.

 

(xii)    CDC and the Company shall have entered into a Settlement Agreement in
form and substance satisfactory to Lender which agreement shall, among other
things, (i) terminate all rights and obligations of the parties under the Pledge
Agreement dated November 1, 2002 between the Company and CDC, each of the
Warrants dated November 1, 2002 and December 31, 2002 issued by the Company in
favor of CDC, the Investor’s Rights Agreement dated November 1, 2002 between the
Company and CDC, the Deposit Account Control Agreement dated November 25, 2002
among the Company, CDC, and Comerica Bank, and

 

12



--------------------------------------------------------------------------------

the Deposit Account Control Agreement dated November 22, 2002 among the Company,
CDC, and Venture Banking Group.

 

(b)    Second Closing.    The Lender’s obligation to make the loan at the Second
Closing is subject to the satisfaction, at or prior to such Closing, of each of
the following conditions, any of which may be waived, in whole or in part, by
the Lender:

 

(i)    No Default.    No Event of Default shall have occurred and be continuing
on the date of such Closing, or would exist after giving effect to such Closing;
provided, however that the Lender, in its sole discretion, may elect to waive
this condition to Closing; and provided further that such waiver shall not be
deemed a waiver of any such Event of Default for any other purpose.

 

(ii)    Governmental Approvals and Filings.    Except for any notices required
or permitted to be filed after the date of such Closing with certain federal and
state securities commissions, and the filing of a financing statement with the
Delaware Secretary of State, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the Notes
and the granting of a perfected security interest in the Collateral in favor of
the Lender.

 

(iii)    Legal Requirements.    The sale and issuance by the Company, and the
purchase by the Lender, of the Notes shall be legally permitted by all laws and
regulations to which the Lender or the Company is subject.

 

(iv)    No Adverse Material Change.    Since the date of the First Closing,
there shall not have occurred any event, condition or state of facts that could
reasonably be expected to have a Material Adverse Effect.

 

(v)    Asset Purchase Agreement.    The Asset Purchase Agreement shall not have
been terminated in accordance with its terms and shall be in full force and
effect.

 

(vi)    Transaction Documents.    The Company shall have duly executed and
delivered to the Lender a Note in the appropriate face amount as set forth in
Section 2(c).

 

6.    Conditions to Obligations of the Company.    The Company’s obligation to
issue and sell the Notes at each Closing is subject to the fulfillment of the
following conditions, any of which may be waived in whole or in part by the
Company:

 

(a)    Representations and Warranties.    The representations and warranties
made by the Lender in Section 4 hereof shall be true and correct in all material
respects on and as of the date of the of such Closing.

 

(b)    Governmental Approvals and Filings.    Except for any notices required or
permitted to be filed after the date of such Closing with certain federal and
state securities

 

13



--------------------------------------------------------------------------------

commissions, the Company shall have obtained all governmental approvals required
in connection with the lawful sale and issuance of the Notes.

 

(c)    Legal Requirements.    The sale and issuance by the Company, and the
purchase by the Lender, of the Notes shall be legally permitted by all laws and
regulations to which the Lender or the Company is subject.

 

(d)    Purchase Price.    The Lender shall have delivered to the Company the
relevant purchase price in respect of the Notes being purchased by the Lender at
such Closing.

 

7.    Lender Rights.

 

(a)    Board Representation; Financial Information

 

(i)    Board Observation Rights.    Effective as of the First Closing, a natural
person designated by the Lender shall have the right to attend all meetings of
the Board of Directors of the Company (the “Board”) in a nonvoting observer
capacity (until such right is terminated by virtue of the Lender’s election
under Section 7(a)(ii)), to receive notice of such meetings and to receive the
information provided by the Company to the Board, in each case at the same time
as it is provided to the members of the Board; provided, however, that in such
an observer capacity, the Lender shall, and shall cause its representative to,
hold in confidence and trust and to act in a fiduciary manner with respect to
all information so received during such meetings or otherwise; and provided
further, that the Company reserves the right not to provide information and to
exclude the Lender or its representative from any meeting or portion thereof if
delivery of such information or attendance at such meeting by the Lender or its
representative would result in the disclosure of trade secrets to such holder or
its representative or would adversely affect the attorney-client privilege
between the Company and its counsel or if the Lender or its representative is a
direct competitor of the Company.

 

(ii)    Board Seat.    At any time following the date of the First Closing,
provided that the Notes are then outstanding, the Lender may elect to convert
its rights set forth in Section 7(a)(i) in exchange for the right to have one
natural person designated by the Lender be appointed to serve on the Board. To
exercise the right contained in this Section 7(a)(ii), the Lender shall provide
notice to the Company regarding its election, in the manner set forth in Section
8, which notice shall set forth the name of the Lender’s Board designee,
together with a Director & Officer Questionnaire in the form and substance
reasonably satisfactory to the Company, completed with respect to the Lender’s
designee. Within two (2) weeks following receipt by the Company of such notice
and completed questionnaire, the Board shall consider (whether at a regular or
special meeting or by written consent) and, consistent with the Company’s
Certificate of Incorporation and Bylaws and the Board’s fiduciary duties under
Delaware law, appoint the Lender’s designee to serve as a member of the Board,
to serve until such time as his successor has been duly elected and qualified.

 

14



--------------------------------------------------------------------------------

 

(iii)    Financial Information.    Effective upon the First Closing, the Company
shall deliver to the Lender (or its designee under Section 7(a)(i) or 7(a)(ii))
the same package of materials (which package includes financial and other
confidential Company information) as is delivered to the Board following the
completion of each fiscal quarter (the “Quarterly Board Package”). The Quarterly
Board Package shall be delivered to the Lender (or its designee under Section
7(a)(i) or 7(a)(ii)) concurrently with its delivery to the Board and shall be
held in confidence and trust by Lender (or its designees) as set forth in this
Section 7. In addition to such Quarterly Board Package, the Company shall also
furnish to the Lender, as soon as practicable after the end of each month and in
any event within thirty (30) days thereafter, (a) an unaudited consolidating
balance sheet and statement of operations of the Company and its subsidiaries,
if any, as of and for the period ending each such month prepared in accordance
with generally accepted accounting principles applied on a consistent basis
(except (i) as otherwise may be indicated in such financial statements or notes
thereto or (ii) to extent they may not include footnotes), subject to normal
year-end audit adjustments, (b) accounts receivables aging reports for the
Company and its subsidiaries as of the end of each such month, and (c) a report
that shows the balances of the individual accounts that make up the general
ledger of the Company as of the end of each such month.

 

(iv)    Termination of Rights.    All rights set forth under this Section 7(a)
shall terminate in their entirety and shall no longer be of any legal effect
upon the full payment of the outstanding principal and interest under the Notes,
except that any designee of the Lender serving as a member of the Board shall,
if so requested by the Board, continue to do so until such time as his successor
has been duly elected and qualified.

 

(b)    Source Code Escrow.    Within five (5) business days of the First
Closing, the Company shall: (i) cause Lender to be enrolled as a “beneficiary”
under, at the election of the Company, either that certain Master Escrow
Agreement between Producer and FortKnox, dated as of July 20, 1995 or that
certain Master Preferred Escrow Agreement between Data Securities International,
Inc. and the Company, dated as of October 21, 2001 (the agreement under which
Lender elects to be enrolled under is referred to herein as the “Source Code
Escrow Agreement”); and (ii) cause an Event of Default under the Notes to be
added as an additional release condition to the Source Code Escrow Agreement;
provided, however, that by virtue of the release under the Source Code Escrow
Agreement Lender shall have no rights to use, modify, sell, distribute, sell or
otherwise dispose of the source code held in escrow under such Source Code
Escrow Agreement following an Event of Default other than through a foreclosure
sale or bankruptcy proceeding. Lender shall pay all costs directly associated
with its enrollment under the Source Code Escrow Agreement.

 

(c)    Insurance.    Lender shall, within two (2) business days following the
First Closing, procure an endorsement or rider naming Lender as loss payee
and/or additional insured with respect to the Collateral under all of the
Company’s insurance policies.

 

15



--------------------------------------------------------------------------------

 

8.    Miscellaneous.

 

(a)    Waivers and Amendments.    Any provision of this Agreement may be
amended, waived or modified only upon the written consent of the Company and the
Lender.

 

(b)    Governing Law.    This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of California, without regard to the conflicts of law
provisions of the State of California or of any other jurisdiction. EACH OF THE
LENDER AND THE COMPANY, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY ISSUE RELATING
HERETO IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

 

(c)    Survival.    The representations, warranties, covenants and agreements
made herein shall survive the execution and delivery of this Agreement.

 

(d)    Successors and Assigns.    Subject to the restrictions on transfer
described in Sections 8(e) and 8(f) below, the rights and obligations of the
Company and the Lender of the Notes shall be binding upon and benefit the
successors, assigns, heirs, administrators and transferees of the parties.

 

(e)    Registration, Transfer and Replacement of the Notes.    The Notes
issuable under this Agreement shall be registered notes. The Company will keep,
at its principal executive offices, books for the registration and registration
of transfer of the Notes. Prior to presentation of any Note for registration of
transfer, the Company shall treat the Person in whose name such Note is
registered as the owner and holder of such Note for all purposes whatsoever,
whether or not such Note shall be overdue, and the Company shall not be affected
by notice to the contrary. Subject to any restrictions on or conditions to
transfer set forth in any Note, the holder of any Note, at its option, may in
person or by duly authorized attorney surrender the same for exchange at the
Company’s principal executive offices, and promptly thereafter and at the
Company’s expense, except as provided below, receive in exchange therefor one or
more new Note(s), each in the principal requested by such holder, dated the date
to which interest shall have been paid on the Note so surrendered or, if no
interest shall have yet been so paid, dated the date of the Note so surrendered
and registered in the name of such Person or Persons as shall have been
designated in writing by such holder or its attorney for the same principal
amount as the then unpaid principal amount of the Note so surrendered. Upon
receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note and (a)
in the case of loss, theft or destruction, of indemnity reasonably satisfactory
to it; or (b) in the case of mutilation, upon surrender thereof, the Company, at
its expense, will execute and deliver in lieu thereof a new Note executed in the
same manner as the Note being replaced, in the same principal amount as the
unpaid principal amount of such Note and dated the date to which interest shall
have been paid on such Note or, if no interest shall have yet been so paid,
dated the date of such Note.

 

16



--------------------------------------------------------------------------------

 

(f)    Assignment by the Company.    The rights, interests or obligations
hereunder may not be assigned, by operation of law or otherwise, in whole or in
part, by the Company without the prior written consent of the Lender.

 

(g)    Entire Agreement.    This Agreement together with the other Transaction
Documents constitute and contain the entire agreement among the Company and
Lenders and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.

 

(h)    Notices.    All notices, requests, demands, consents, instructions or
other communications required or permitted hereunder shall be in writing and
faxed or delivered via courier to each party as follows:

 

if to the Lender, to:

 

Group 1 Software, Inc.

4200 Parliament Place, Suite 600

Lanham, Maryland, 20706

Tel: (301) 918-0400

Fax: (301) 918-0430

Attention: General Counsel

 

with a copy to:

 

Cadwalader, Wickersham & Taft LLP

100 Maiden Lane

New York, New York 10038

Tel: (212) 504-6057

Fax: (212) 504-6666

Attention: Louis J. Bevilacqua, Esq.

 

or if to the Company, to:

 

Sagent Technology, Inc.

800 West El Camino Real

Suite 300

Mountain View, CA 94040

Tel: (650) 815-3100

Fax: (650) 815-3500

Attention: Chief Executive Officer

 

 

17



--------------------------------------------------------------------------------

 

with a copy to:

 

Wilson Sonsini Goodrich & Rosati

650 Page Mill Road

Palo Alto, CA 94304

Tel: (650) 493-9300

Fax: (650) 493-6811

Attention: Stephen M. Welles, Esq.

 

All such notices and communications shall be effective (a) when sent by Federal
Express or other overnight service of recognized standing, on the third business
day following the deposit with such service; and (b) when faxed, upon
confirmation of receipt.

 

(i)    Expenses.    All fees and expenses incurred in connection with the
transactions contemplated hereby, without limitation, all legal fees and
expenses, shall be the obligation of the party incurring such expenses;
provided, however, that Lender shall be entitled to net against the $5,000,000
purchase price due from the Lender at the First Closing the reasonable fees and
expenses, including reasonable attorneys fees and expenses, incurred by the
Lender in connection with the preparation and negotiation of this Agreement and
the other Transaction Documents, such fees and expenses not to exceed $25,000 in
the aggregate.

 

(j)    Severability of this Agreement.    If any provision of this Agreement
shall be judicially determined to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

 

(k)    Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall be deemed to constitute one instrument.

 

[Remainder of page intentionally left blank]

 

 

18



--------------------------------------------------------------------------------

 

EXECUTION

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the date and
year first written above.

 

SAGENT TECHNOLOGY, INC., a Delaware corporation

 

By:

 

/s/    ANDRES BOISVERT

--------------------------------------------------------------------------------

   

Name:  Andres Boisvert

   

Title:  Chief Executive Officer

 

GROUP 1 SOFTWARE, INC., a Delaware corporation

 

By:

 

/s/    MARK FUNSTON

--------------------------------------------------------------------------------

   

Name:  Mark Funston

   

Title:  Chief Financial Officer

 

[Signature Page to Note Purchase Agreement]

 

19